Case 2:21-cv-04156-SB-ADS Document 16 Filed 08/04/21 Page 1 of 3 Page ID #:49



 1   Alejandro E. Figueroa, Esq. (Cal. Bar No. 332132)
 2   Sulaiman Law Group, Ltd.
     2500 S. Highland Ave., Ste. 200
 3   Lombard, IL 60148
 4   Phone: (630) 575-8180
     alejandrof@sulaimanlaw.com
 5   Counsel for Plaintiff
 6

 7                       UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
 9    RANDY E. DEVINE,
10                    Plaintiff,            Case No. 2:21-cv-04156-SB-ADS
11          v.
12                                          PLAINTIFF’S RESPONSE TO ORDER
      DIVERSIFIED ACCEPTANCE                TO SHOW CAUSE
13    CORPORATION d/b/a M.
      LEONARD & ASSOCIATES,
14
                      Defendant.
15

16         Plaintiff RANDY E. DEVINE, by and through his undersigned counsel,

17   submits his response to the Court’s Order to Show Cause issued on July 21, 2021
18
     [Dkt. 13] as follows:
19

20         1.     On May 19, 2021, Plaintiff filed his complaint against DIVERSIFIED

21   ACCEPTANCE CORPORATION d/b/a M. LEONARD & ASSOCIATES for
22
     violations of the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et
23

24   seq. and the Rosenthal Fair Debt Collection Practices Act (“RFDCPA”), Cal. Civ.
25   Code § 1788 et seq.
26
           2.     On June 8, 2021, Defendant was served with Plaintiff’s Complaint and
27

28   Defendant’s Answer was due on or before June 29, 2021. [Dkt 9]
                                              1
Case 2:21-cv-04156-SB-ADS Document 16 Filed 08/04/21 Page 2 of 3 Page ID #:50



 1         3.     Plaintiff failed to file a motion for entry of default due to a regretful
 2
     inadvertent oversight.
 3

 4         4.     In order to cure the issues raised in the Court’s Order to Show Cause

 5   regarding the lack of prosecution, Plaintiff has filed a motion for entry of clerk’s
 6
     default located at [Dkt. 14]
 7

 8         5.     Based on the foregoing, Plaintiff respectfully requests that the Court
 9   terminate the Order to Show Cause and enter the entry of default against Defendant.
10
     DATED: August 4, 2021                      Respectfully submitted,
11
                                                RANDY E. DEVINE
12

13                                              By: /s/ Alejandro E. Figueroa
14
                                                Alejandro E. Figueroa, Esq.
15                                              (Cal. Bar No. 332132)
16
                                                Sulaiman Law Group, Ltd.
                                                2500 S. Highland Ave., Ste. 200
17                                              Lombard, IL 60148
18
                                                Phone: (630) 575-8180
                                                alejandrof@sulaimanlaw.com
19                                              Counsel for Plaintiff
20

21

22

23

24

25

26

27

28
                                                2
Case 2:21-cv-04156-SB-ADS Document 16 Filed 08/04/21 Page 3 of 3 Page ID #:51



 1                             CERTIFICATE OF SERVICE
 2          I hereby certify that on August 4, 2021, I electronically filed the foregoing
     with the Clerk of the Court for the Central District of California by using the
 3   CM/ECF system.
 4        Participants in the case who are registered CM/ECF users will be served by
     the CM/ECF system.
 5
            I further certify that some of the participants in the case are not CM/ECF
 6   users. I have mailed the foregoing document by USPS Priority Mail, postage
     prepaid to the following participants:
 7
                               DIVERSIFIED ACCEPTANCE
 8                               CORPORATION D/B/A M.
                                LEONARD & ASSOCIATES
 9                          14044 VENTURA BLVD. SUITE 100
                           SHERMAN OAK, CALIFORNIA 91423
10
                                                 /s/ Alejandro E. Figueroa
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 3
